Citation Nr: 0903573	
Decision Date: 02/02/09    Archive Date: 02/12/09

DOCKET NO.  03-10 397	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Entitlement to an initial (compensable) rating for 
residuals of Lafort I and II fractures of the jaw from May 3, 
1994, to June 10, 2003, and in excess of 20 percent from June 
11, 2003.  

2.  Entitlement to an initial (compensable) rating for 
residuals of nasal fracture.  

3.  Entitlement to an initial (compensable) rating for 
residuals of a right orbital floor fracture.  

4.  Entitlement to an effective date earlier than June, 11, 
2003, for the grant of an increased rating of 20 percent 
rating for residuals of jaw fractures.  

5.  Entitlement to an effective date earlier than September 
9, 2003, for the grant of an increased rating of 20 percent 
rating for residuals of a right ankle fracture.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The veteran served on active duty from October 1989 to April 
1994.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions of the Department of Veteran's 
Affairs (VA) Regional Office (RO) in Hartford, Connecticut.  

The issues on appeal were remanded by the Board in a March 
2006 determination.  They have now been returned to the Board 
for additional appellate consideration.  

The issue of entitlement to an initial (compensable) rating 
for residuals of right orbital floor fracture is the subject 
of a REMAND at the end of this decision.  The issue is 
REMANDED to the RO via the Appeals Management Center (AMC) in 
Washington, DC.  


FINDINGS OF FACT

1.  For the period from May 3, 1994, through June 10, 2003, 
the preponderance of the evidence shows that residuals of jaw 
fractures were not productive of more than slight 
displacement of the mandible, or an inter-incisal range 
limited from 31 to 41 mm, or lateral excursion range limited 
from 0 to 4 mm.  

2.  From June 11, 2003, the preponderance of the evidence 
shows that residuals of jaw fractures are productive of 
moderate displacement of the mandible and inter-incisal range 
is limited from 21 to 30 mm. 

3.  There is no medical evidence of record to establish that 
the veteran's service-connected residuals of nasal fracture 
are manifested by a 50 percent obstruction of the nasal 
passages on both sides or complete obstruction on one side.  

4.  It was not factually ascertainable that the veteran's jaw 
residuals had increased in severity to warrant the assignment 
of an increased disability rating of 20 percent until the 
private physician's report dated on June 11, 2003.  

5.  It was not factually ascertainable that the veteran's 
right ankle fracture residuals had increased in severity to 
warrant the assignment of an increased disability rating of 
20 percent until the VA examination dated on September 4, 
2003.  


CONCLUSIONS OF LAW

1.  The criteria for an increased (compensable) evaluation 
for residuals of jaw fractures for the period from May 3, 
1994, through June 10, 2003, have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 51034A, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.159, 3.321, 4.1, 4.7, 4.20, 4.40, 4.45, 4.59, 
and 4.150 Diagnostic Codes (DCs) 9904-9905 (2008).  

2.  The criteria for an evaluation in excess of 20 percent 
for residuals of jaw fractures are not met from June 11, 
2003.  38 U.S.C.A. §§ 1155, 5103, 51034A, 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.7, 4.20, 4.40, 
4.45, 4.59, and 4.150 DCs 9904-9905 (2008).  

3.  The criteria for a compensable evaluation for residuals 
of a nasal fracture are not met.  38 U.S.C.A. §§ 1155, 5013, 
5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.159, 
3.321, 4.1, 4.7, 4.20, 4.97, DC 6502 (2008).  

4.  The criteria for an effective date earlier than June 11, 
2003, for the assignment of a 20 percent rating for residuals 
of jaw fractures have not been met.  38 U.S.C.A. § 5110 (West 
2002 & Supp. 2008); 38 C.F.R. § 3.400 (2008).  

5.  The criteria for an effective date earlier than September 
4, 2003, for the assignment of a 20 percent rating for 
residuals of a right ankle fracture have not been met.  
38 U.S.C.A. § 5110 (West 2002 & Supp. 2008); 38 C.F.R. 
§ 3.400 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

However, each of the claims here adjudicated are downstream 
issue from grants of service connection.  Grantham v. Brown, 
114 F.3d 1156 (1997).  VA's General Counsel has held that no 
VCAA notice was required for such downstream issues, and that 
a Court decision suggesting otherwise was not binding 
precedent. VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 (May 5, 
2004); cf. Huston v. Principi, 17 Vet. App. 370 (2002). The 
Board is bound by the General Counsel's opinion.  38 U.S.C.A. 
§ 7104(c) (West 2002 & Supp. 2008).  VAOPGCPREC 8-2003; 69 
Fed. Reg. 25180 (May 5, 2004).  Nonetheless, the Board must 
still consider whether appropriate development of the claims 
has been completed.  This opinion was not overturned by the 
subsequently decided decision of the United States Court of 
Appeals for Veterans Claims of Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  Moreover, while the initial notice 
letter in October 2001 did not discuss increased ratings or 
effective dates, to the extent needed subsequent notice has 
been provided.  While the precise order may not be ideal, 
there is no showing that any pertinent development or notice 
has not been provided through statements of the case, 
supplemental statements of the case and letters provided.  
Thus, the Board may proceed without prejudice to the 
appellant, as is explained more fully below.

The veteran was provided with additional VCAA notice letters 
regarding increased ratings in December 2002 and April 2006.  
These letters properly fulfilled all VCAA notice elements as 
to the claims for an increased rating.  

As to the earlier effective date claims, the Board further 
notes that adjudication of such claims from a grant of 
service connection is based upon evidence already in the 
claims folder; the resolution of the claim depends upon when 
certain document(s) were either received by VA and/or 
promulgated to the veteran.  See generally 38 C.F.R. §§ 
3.151, 3.155, 3.156, 3.157, 3.160, 3.400 (2008).  This case 
also addresses whether a liberalizing law can afford an 
earlier effective date, but this question also pertains to 
the dates of receipt of certain documents by VA and/or 
promulgation of documents to the veteran.  Consequently, 
there is no additional development that can be conducted, 
examination performed, nor any other records which can be 
obtained, which would substantiate the veteran's claim.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

Moreover, as to all claims, the United States Court of 
Appeals for Veterans Claims (Court) held that the notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim, to specifically include that a disability rating and 
an effective date will be assigned if service connection is 
awarded.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  In 
the present appeal, the veteran was provided with notice of 
this information in a letter dated in April 2006.  

Increased Ratings - In General

Disability evaluations are based upon the average impairment 
of earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2008); 
38 C.F.R. Part 4 (2008).  Separate rating codes identify the 
various disabilities.  38 C.F.R. Part 4.

In determining the current level of impairment, the 
disability must be considered in the context of the whole-
recorded history, including service treatment records.  
38 C.F.R. §§ 4.2, 4.41 (2008).  The determination of whether 
an increased evaluation is warranted is based on review of 
the entire evidence of record and the application of all 
pertinent regulations.  See Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria for that rating.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7 (2008).  

An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment, and the effect of pain on the functional 
abilities.   38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 (2008); 
DeLuca v. Brown, 8 Vet. App. 202, 204-06 (1995).  

A claim placed in appellate status by disagreement with the 
original or initial rating award (service connection having 
been allowed) but not yet ultimately resolved, as is the case 
herein, remains an "original claim" and is not a new claim 
for increase.  Fenderson v. West, 12 Vet. App. 119 (1999).  
In such cases, separate compensable evaluations may be 
assigned for separate periods of time, but only if such 
distinct periods are shown by the competent evidence of 
record during the pendency of the appeal, a practice known to 
the U.S. Court of Appeals for Veterans Claims as "staged" 
ratings.  Id. at 126.  See also Hart v. Mansfield, 21 Vet. 
App. 505 (2007).

Under the laws administered by VA, the Secretary shall 
consider all information and lay and medical evidence of 
record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002 & Supp. 
2008); 38 C.F.R. § 4.3 (2008).

Residuals of Jaw Fractures

Pursuant to 38 C.F.R. § 4.150, DC 9904, a 0 percent 
disability rating is applicable for a slight displacement of 
the mandible, a 10 percent disability evaluation is 
contemplated for moderate displacement, and a 20 percent 
disability evaluation is warranted for severe displacement.  
Ratings are dependent upon the degree of motion and relative 
loss of masticatory function.  38 C.F.R. § 4.150, DC 9904.

The words slight, moderate and severe are not defined in the 
Schedule.  Rather than applying a mechanical formula, the 
Board must evaluate all of the evidence to the end that its 
decisions are "equitable and just."  38 C.F.R. § 4.6.

Under 38 C.F.R. § 4.150, DC 9905, a 10 percent rating is 
warranted when the range of lateral excursion is limited from 
0 to 4 mm or the inter-incisal range is limited to 31 to 40 
mm, a 20 percent rating is applicable when the inter-incisal 
range is limited to 21 to 30 mm, a 30 percent rating is for 
contemplation when the inter-incisal range is limited to 11 
to 20 mm, and a 40 percent rating is assigned when the range 
is limited to 0 to 10 mm.  38 C.F.R. § 4.150, DC 9905.

From May 3, 1994, through June 10, 2003

In statements of record as submitted by the veteran (to 
include a report dated in October 2005), she reported that VA 
did not examine her jaw in 1994 as it was still wired shut at 
that time.  She asserts that her jaw did not deteriorate in 
the years after this as it has always remained essentially 
the same.  

Records dated from 1994 when the car accident occurred (which 
resulted in this injury) and prior to a private examiner's 
report dated on June 11, 2003, include a VA examination dated 
in September 2000.  At that time, it was noted that the 
veteran had screw and plate fixation of the right maxilla.  
However, there was no swelling or anatomical distortion.  
While she complained of jaw pain, no specific functional loss 
(e.g., masticatory function or limitation of jaw motion) was 
demonstrated.  Thus, a compensable rating is not warranted 
for this period of time.  (Note: The record reflects that the 
veteran is separately rated for facial scars, to include 
disfigurement, pain, sensory loss, and facial weakness, of 
the face.)  

In a January 2002 statement, the veteran contended that she 
had chronic temperomandibular joint disorder (TMJ) and 
difficulty chewing due to jaw malalignment attributable to 
the service-connected jaw fracture.  

For the Period From June 11, 2003

On a June 11, 2003, private physician's report, the veteran 
complained of jaw pain and headaches about 3 times per week.  
On exam, she had a maximum opening of 30 mm with lateral 
excursion on the left at 8 and at 7 on the right.  
Recommended treatment included a mandibular splint to 
relocate the jaw with a splint for 9 to 12 months.  

Additional records include a VA report dated in May 2007.  
This was an addendum report to a November 2006 exam.  The 
report reflects that the examiner reviewed the claims file 
and noted the veteran's medical history and complaints.  The 
examiner noted that X-ray findings of the right and left 
lateral images demonstrated no evidence of an acute 
displacement of nasal bone fracture and all screw and plate 
assemblies were in place.  There was no evidence of air-fluid 
level in either maxillary sinus, and the other sinus areas 
appeared normally pnueumatized.  Rhinitis and sinusitis were 
diagnosed and reported as a mild impairment.  

Additional VA examination in February 2008 reflects that the 
examiner reviewed the claims folder and noted the veteran's 
history.  As to her jaw, it was noted that she had no 
impairment in chewing, swallowing, or speaking.  No 
significant restriction or limitation was reported.  

As noted earlier, a maximum evaluation of 20 percent is 
warranted pursuant to DC 9904 for severe displacement.  DC 
9905 calls for a 20 percent evaluation when there is limited 
inter-incisal movement between 21 and 30 mm.  Such is 
demonstrated in this case.  However, for a higher evaluation 
of 30 percent pursuant to DC 9905, the veteran would have to 
demonstrate limited inter-incisal movement between 11 to 20 
mm.  Such is not shown here upon private evaluation on June 
11, 2003, or upon subsequently dated private and VA records 
dated through 2008.  
Based on review of the evidence, a rating in excess of 20 
percent from June 11, 2003, is clearly not warranted.  

Residuals of Nasal Fractures

In a March 2001 rating decision, service connection was 
established for residuals of nasal fractures and a 
noncompensable rating was established, effective from May 
1994.  The veteran contends that her nasal deformity is more 
severe than the current noncompensable disability evaluation 
reflects.  

Pertinent records include a VA report dated in January 2000.  
At that time, a VA examiner noted the veteran's status post 
nasal and facial reconstruction, with past history of open 
rhinoplasty and turbinectomy.  The veteran complained of 
nasal blockage.  Following exam, the physician found adequate 
airways, but with the nose extremely dry and crusty.  The 
examiner diagnosed chronic rhinitis, prescribed nasal saline 
and recommended that the veteran quit smoking.  

At the time of VA respiratory examination in August 2000, the 
examiner noted the veteran's complaint of some blockage and 
difficulty breathing through the nose following the inservice 
accident with resulting nasal fracture.  The veteran reported 
that her difficulty breathing through the nose was also 
related to allergies to tree pollen and cats.  On exam, the 
nasal passages were at least 50 percent patent, with a slight 
redness but no discharge.  The veteran was able to breathe 
through her nose.  The examiner diagnosed some chronic 
rhinitis, as well as a cleft palate repaired from childhood, 
and an allergy to cats and tree pollen with some associated 
wheezing.  

VA computerized tomography (CT) scan was conducted in 
December 1991.  Results were essentially normal.  

In an early January 2002 statement, the veteran reported that 
she had inflamed turbinates due to scar tissue as well as a 
deviated septum.  She had needed two VA surgeries to correct 
her nasal problem, most recently in January 2002.  She said 
that she still had trouble breathing.  

Additional records reflect complaints of breathing 
difficulty.  The reasons provided included accident residuals 
as well as other findings consistent with inflammation.  It 
is noted that VA examination of the sinuses in May 2007, to 
include X-rays, showed no evidence of displaced acute nasal 
bone fracture.  Sinusitis and rhinitis were noted.  
Additional VA testing in February 2008 showed bilateral 
mucosa edema with mild restriction in airflow bilaterally.  
The nose was deviated to the left 3 mm.  

Having carefully considered the claim in light of the record 
and the applicable law, the Board is of the opinion that the 
veteran's subjective reports of the severity of the disorder, 
as applied to the applicable rating provisions, are not 
substantiated by the competent clinical evidence of record.  
Because the preponderance of the evidence is against the 
claim, the appeal will be denied.

Specifically, this condition is rated pursuant to DC 6502.  
Under this code, a maximum rating of 10 percent is assigned 
for traumatic nasal septum deviation with 50 percent 
obstruction of the nasal passage on both sides or complete 
obstruction on one side.  38 C.F.R. § 4.97.  The Board notes 
that where the schedule does not provide a zero percent 
rating, a zero percent shall be assigned if the requirements 
for a compensable rating are not met.  See 38 C.F.R. § 4.31 
(2008).

As noted above, CT scan in 2001 was essentially negative.  
Moreover, recent VA testing shows only a 3 mm deviation in 
the nasal passage.  Clearly, a 50 percent obstruction of the 
nasal passage on both sides or complete obstruction on one 
side is not demonstrated.  While respiratory problems from 
sinusitis/rhinitis are indicated, the Board notes that 
service connection is already in effect for this condition.  

Here, the veteran does not meet the criteria for an increased 
rating.  She does not have a nasal septum deviation with 50 
percent obstruction of the nasal passage on both sides or 
complete obstruction on one side.  Therefore, the Board finds 
that the medical evidence is against the veteran's claim for 
an increased evaluation for residuals of her nasal fractures.  



Entitlement to an Effective Date Earlier than June, 11, 2003, 
for the Grant of an Increased Rating of 20 Percent Rating for 
Residuals of Jaw Fractures and Entitlement to an Effective 
Date Earlier than September 9, 2003, for the Grant of an 
Increased Rating of 20 Percent Rating for Residuals of a 
Right Ankle Fracture

The veteran initially filed claims for entitlement to service 
connection for residuals of jaw fractures and for residuals 
of a right ankle fracture in May 1994.  (The Board notes that 
she was granted service connection for avulsion fracture of 
the right ankle based on an inservice injury (not as a 
residual of the car accident) upon rating decision in April 
1995.  In a timely filed notice of disagreement, she 
indicated that she wished to establish service connection for 
various conditions that she ensued as a result of an 
inservice car accident, to include jaw problems and 
additional right ankle problems.  

It is noted that service connection for a right ankle 
disorder (bimalleolar right ankle fracture with internal 
fixation) was established in December 2000.  The RO again 
indicated that service connection was warranted in 
subsequently dated rating decision in March 2001 which 
combined the right ankle conditions and assigned a temporary 
total rating, effective from May 3, 1994, followed by a 10 
percent evaluation on September 1, 1994.  The veteran 
appealed and in a March 2001 rating determination, service 
connection was established for residuals of jaw fractures, 
and a noncompensable rating was established from May 3, 1994.  
In an October 2003 decision, the rating for jaw residuals was 
increased to 20 percent, effective June 11, 2003, and the 
rating for ankle residuals was increased to 20 percent, 
effective September 4, 2003.  The veteran claims that she 
should be assigned earlier effective dates for these 
increased ratings.  As such, the Board finds that the issues 
of entitlement to an effective date prior to June 11, 2003, 
for an increased rating of 20 percent for residuals of jaw 
fractures, and entitlement to an effective date prior to 
September 4, 2003, for an increased rating of 20 percent for 
residuals of a right ankle fracture arise from the claims 
filed in May 1994.  

This date is relevant because it provides the onset date of 
the evidence to be considered: the effective date of an award 
of increased compensation shall be the earliest date as of 
which it is ascertainable that an increase in disability had 
occurred, if application is received within one year from 
such date; otherwise, the effective date will be the date of 
VA receipt of the claim for increase, or the date entitlement 
arose, whichever is later.  38 U.S.C.A. § 5110(a), (b)(2); 38 
C.F.R. § 3.400(o); Hazan v. Gober, 10 Vet. App. 511 (1997); 
Harper v. Brown, 10 Vet. App. 125 (1997); VAOPGCPREC 12-98.  
Additionally, an effective date of service connection will be 
the day following separation from active service or date 
entitlement arose if the claim is received within one year 
after separation from service; otherwise, date of receipt of 
claim, or date entitlement arose, whichever is later.  38 
U.S.C.A. § 5110(a),(b)(1); 38 C.F.R. § 3.400(b)(2).

As disability ratings are only assigned once entitlement to 
service connection has been established, it follows that the 
effective date for the assignment of the increased ratings 
for the jaw and right ankle residuals cannot be prior to the 
date of the award of service connection for such in 1994.  
Therefore, the Board will be examining the relevant medical 
evidence of record from the veteran's military service 
forward to determine if it was factually ascertainable that a 
increase in jaw or right ankle disability occurred at any 
point prior to June 11, 2003, for the jaw residuals, or prior 
to September 4, 2003, when discussing the right ankle 
residuals.  

Disability ratings are determined by the application of the 
Schedule For Rating Disabilities, which is based on the 
average impairment of earning capacity resulting from a 
service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. 
Part 4. 

Pertinent DCs when evaluating the veteran's jaw residuals 
include DC 9904, which provides for a 0 percent disability 
rating for a slight displacement of the mandible, a 10 
percent disability evaluation for moderate displacement, and 
a 20 percent disability evaluation for severe displacement.  
Ratings are dependent upon the degree of motion and relative 
loss of masticatory function.  38 C.F.R. § 4.150, DC 9904.  
The words slight, moderate and severe are not defined in the 
Schedule.  Rather than applying a mechanical formula, the 
Board must evaluate all of the evidence to the end that its 
decisions are "equitable and just."  38 C.F.R. § 4.6.

Under 38 C.F.R. § 4.150, DC 9905, a 10 percent rating is 
warranted when the range of lateral excursion is limited from 
0 to 4 mm or the inter-incisal range is limited to 31 to 40 
mm, a 20 percent rating is applicable when the inter-incisal 
range is limited to 21 to 30 mm, a 30 percent rating is for 
contemplation when the inter-incisal range is limited to 11 
to 20 mm, and a 40 percent rating is assigned when the range 
is limited to 0 to 10 mm.  38 C.F.R. § 4.150, DC 9905.

The competent medical evidence of record was discussed in 
detail earlier in this decision when making a decision 
regarding whether increased ratings were warranted for the 
veteran's service-connected jaw residuals.  As reflected 
earlier in this decision, records dated from 1994 when the 
car accident occurred (which resulted in this injury) and 
prior to a private examiner's report dated on June 11, 2003, 
included a VA examination dated in September 2000.  At that 
time, it was noted that the veteran had screw and plate 
fixation of the right maxilla.  However, there was no 
swelling or anatomical distortion.  While she complained of 
jaw pain, no specific functional loss (e.g., masticatory 
function or limitation of jaw motion) is demonstrated.  In a 
January 2002 statement, she contended that she had chronic 
TMJ and difficulty chewing due to jaw malalignment 
attributable to the service-connected jaw fracture.  

As of a private physician's report dated on June, 11, 2003, 
the veteran complained of jaw pain and headaches about 3 
times per week.  On exam, she had a maximum opening of 30 mm 
with lateral excursion on the left at 8 and at 7 on the 
right.  Additional records include a VA report dated in May 
2007.  This was an addendum report to a November 2006 exam.  
The report reflects that the examiner reviewed the claims 
file and noted the veteran's medical history and complaints.  
The examiner noted that X-ray findings of the right and left 
lateral images demonstrated no evidence of an acute 
displacement of nasal bone fracture and all screw and plate 
assemblies were in place.  There was no evidence of air-fluid 
level in either maxillary sinus, and the other sinus areas 
appeared normally pnueumatized.  Additional VA examination in 
February 2008 reflects that the examiner reviewed the claims 
folder and noted the veteran's history.  As to the claimant's 
jaw, it was noted that she had no impairment in chewing, 
swallowing, or speaking.  No significant restriction or 
limitation was reported.  

As indicated in these treatment records, no specific 
functional loss (e.g., masticatory function or limitation of 
jaw motion) was demonstrated until private exam report dated 
on June 11, 2003.  It was at that time that the private 
physician noted that her maximum opening was 30 mm.  This 
limitation of motion warrants a 20 percent rating pursuant to 
the DC.  Thus, increased severity in her jaw residuals was 
not demonstrated in the evidence until this date.  As such, a 
disability rating of 20 percent is not warranted prior to 
June 11, 2003.  

Now the Board turns to consideration of the veteran's claim 
regarding her right ankle residuals and the assignment of an 
effective date earlier than September 4, 2003, for the 
increased disability rating of 20 percent.  It is noted that 
the increase in severity of her ankle disability (in this 
case the severity is represented by increased limitation of 
motion) is not shown until the date of VA examination on 
September 4, 2003.  The evidence in the file dated prior to 
that date includes VA examination in August 2000.  At that 
time, the only findings regarding her right ankle involved 
her scar which was noted to be nontender and only mildly 
adherent.  VA records reflect that her right ankle hardware 
was removed n November 2001.  It was not until VA examination 
on September 3, 2003, that actual limitation of motion of the 
right ankle was clinically noted.  At that time, she 
complained of a sensitive tender area on the lateral 
malleolus area.  This area showed a somewhat adhesive scar 
along the distal fibular and lateral malleolus running 
vertically.  The right ankle had 0 degrees of dorsiflexion 
but had 30 degrees of plantar flexion.  The scar was tender.  

Moderate limitation of motion of an ankle warrants a 10 
percent evaluation.  A 20 percent evaluation requires marked 
limitation of motion.  38 C.F.R. § 4.71a, DC 5271 (2008).  
The average normal range of motion of the ankle is from 20 
degrees of dorsiflexion to 45 degrees of plantar flexion.  38 
C.F.R. § 4.71, Plate II.

Clearly, it was not until VA evaluation on September 4, 2003, 
that the clinical record shows that the veteran's right ankle 
exhibited the degree of severity to warrant a rating of 20 
percent for limitation of motion pursuant to DC 5271.  As 
such, a disability rating is not warranted prior to that 
date.  

Final Considerations

Finally, as to each of the claims addressed above, it is 
noted that the Board has considered the doctrine of 
reasonable doubt, but finds that the record does not provide 
an approximate balance of negative and positive evidence on 
the merits.  Thus, the Board is unable to identify a 
reasonable basis for granting the veteran's claims.  Also 
considered was referral of the case for the assignment of an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1), but the 
Board finds no basis for further action on this question as 
there are no circumstances presented which the Director of 
VA's Compensation and Pension Service might consider 
exceptional or unusual. 


ORDER

Entitlement to an initial (compensable) rating for residuals 
of Lafort I and II fractures of the jaw from May 3, 1994, to 
June 10, 2003, and in excess of 20 percent from June 11, 
2003, is denied.  

Entitlement to an initial (compensable) rating for residuals 
of nasal floor fracture is denied.  

Entitlement to an effective date earlier than June, 11, 2003, 
for the assignment of a 20 percent rating for residuals of 
jaw fractures is denied.  

Entitlement to an effective date earlier than September 9, 
2003, for the assignment of a 20 percent rating for residuals 
of a right ankle fracture is denied.  

REMAND

The veteran's service-connected residuals of right orbital 
fracture are rated pursuant to DC 6009 regarding unhealed eye 
injuries.  The disability is to be rated, in chronic form, 
from 10 percent to 100 percent for impairment of visual 
acuity or field loss, pain, rest-requirements, or episodic 
incapacity, combining an additional rating of 10 percent 
during continuance of active pathology.  It is noted that 
visual fields are to be measured using the Goldmann Perimeter 
Chart.  38 C.F.R. § 4.77 (2008).  

The claim was remanded in 2006 for additional development to 
include examination addressing the nature and extent of 
current residuals of this condition.  VA examination in 
November 2006 reflects that the veteran reported decreased 
visual acuity.  There was bilateral constricted visual field 
(Goldmann) possibly secondary to eye/head trauma.  It was 
also noted that magnetic resonance imaging (MRI) was done and 
showed a non-ocular anomaly.  A history of diplopia had 
resolved.  Visual acuity was corrected to 20/20 -1 in the 
right eye and 20/20 -2 in the left eye.  In February 2008, 
the veteran reported that she was scheduled for additional 
MRI testing in March 2008.  The examiner reported that the 
November 2007 report indicates constricted visual fields, but 
that there were inconsistencies in the testing and further 
evaluation was scheduled to determined if there might be 
traumatic optic nerve damage.  

It is unclear to the Board as to whether the veteran 
currently has impairment of field loss based on the 2006 
report.  Moreover, there is evidence that there are 
additional test results pertaining to her vision which are 
not included in the file.  

Therefore, the Board finds that the veteran must be scheduled 
for additional VA examination in order to obtain the 
necessary information to evaluate her residuals of right 
orbital fracture.  Moreover, an attempt will be made to 
obtain additional treatment records.  

1.  The AMC/RO should contact the veteran 
and request that she identify the names, 
addresses, and approximate dates of 
treatment for all VA and non-VA health 
care providers who have treated her for 
her residuals of right orbital fracture, 
on appeal.  Any records that are not 
currently included in the clams file 
should be obtained and added to the file.  
With any necessary authorization from the 
veteran, the AMC/RO should attempt to 
obtain copies of pertinent treatment 
records identified by the veteran that 
are not currently of record.  All efforts 
to obtain these records must be 
documented in the claims file.  If any 
records cannot be obtained, it should be 
so stated, and the veteran is to be 
informed of any records that could not be 
obtained.  If pertinent records are 
received, the AMC/RO should ensure that 
VCAA examination and medical opinion 
requirements under 38 C.F.R. 
§ 3.159(c)(4) are met as to this issue.  

2.  After all records and/or responses 
received from each contacted entity have 
been associated with the claims file, the 
AMC/RO should arrange for the veteran to 
undergo a VA ophthalmology examination, 
by a physician, for evaluation of his 
residuals of a right orbital fracture.  
The entire claims file must be made 
available to the physician designated to 
examine the veteran, and the examination 
report should reflect consideration of 
the veteran's documented medical history 
and assertions.  All appropriate tests 
and studies should be accomplished, 
including tests of the veteran's field of 
vision, and of visual acuity with respect 
to corrected and uncorrected vision, and 
all clinical findings should be reported 
in detail.

In the report, the examiner should render 
specific findings as to the extent to 
which the veteran experiences impairment 
of visual acuity or field loss, pain, 
rest-requirements, or episodic 
incapacity, as well as whether the 
veteran is experiencing active pathology.  
The examiner should also indicate whether 
the veteran has had any period of active 
pathology of residuals of right orbital 
fracture since the grant of service 
connection, May 3, 1994.

In addition, the examiner should comment 
upon whether the veteran's service- 
connected residuals of right orbital 
fracture results in marked interference 
with employment (i.e., beyond that 
contemplated in the assigned ratings).

The examiner should set forth all 
examination findings, along with the 
complete rationale for the conclusions 
reached.

3.  To help avoid future remand, the 
AMC/RO must ensure that all requested 
actions have been accomplished (to the 
extent possible) in compliance with this 
REMAND.  If any action is not undertaken, 
or is taken in a deficient manner, 
appropriate corrective action should be 
undertaken.  Stegall v. West, 11 Vet. 
App. 268 (1998).

4.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
AMC/RO should adjudicate the claim on 
appeal in light of all pertinent evidence 
and legal authority.  The adjudication of 
the claim should include consideration of 
whether "staged rating", pursuant to 
Fenderson v. West, 12 Vet. App. 119 
(1999), is warranted.  In such cases, 
separate compensable evaluations may be 
assigned for separate periods of time, 
but only if such distinct periods are 
shown by the competent evidence of record 
during the pendency of the appeal, a 
practice known to the U.S. Court of 
Appeals for Veterans Claims as "staged" 
ratings.  Id. at 126.(cited to above), is 
warranted.

5.  If any benefit sought on appeal 
remains denied, the AMC/RO must furnish 
to the veteran and her representative an 
appropriate supplemental SOC that 
includes clear reasons and bases for all 
determinations, and afford them the 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate 
consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but she may furnish 
additional evidence and/or argument during the appropriate 
time frame.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. 
Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner. 
See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2008).


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


